Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), made the 30th day of January, 2015
(“Effective Date”), is entered into by Idera Pharmaceuticals, Inc., a Delaware
corporation with its principal place of business at 167 Sidney Street,
Cambridge, MA 02139 (the “Company”), and Robert D. Arbeit M.D., an individual
having a place of residence located at 24 Oldham Road West Newton, MA 02465 (the
“Consultant”). Company and Consultant may be referred to herein individually as
a “Party” and collectively as the “Parties.”

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain Services, as defined below, for the Company. In
consideration of the mutual covenants and promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Parties, the Parties agree as follows:

1. Services. The Consultant agrees to perform such consulting, advisory, and
related services to and for the Company as may be reasonably requested from time
to time by the Company (“Service”). Such Services shall be performed at such
location, on such days, and at such times as may be reasonably agreed by the
Company and the Consultant.

2. Term. This Agreement shall commence on the Effective Date and shall continue
until July 31, 2015 (such period being referred to as the “Consultation
Period”), unless sooner terminated in accordance with the provisions of
Section 4.

3. Compensation.

3.1 Consulting Fees. During the Consultation Period, the Consultant shall be
entitled to receive one hundred seventy five Dollars ($175) per hour, not to
exceed one thousand four hundred Dollars ($1,400) per day and fourteen thousand
Dollars ($14,000) per month, of Service actually performed by the Consultant
hereunder.

For services performed and billable under this Section 3.1, the Consultant shall
submit to the Company monthly statements, in a form substantially the same as
that shown in Exhibit A, detailing Services performed for the Company in the
previous month. The Company shall pay to the Consultant consulting fees with
respect to all Services actually performed and invoiced within 30 days after
Company’s receipt of each monthly invoice.

3.2 Reimbursement of Expenses. The Company shall reimburse the Consultant for
all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his Services under this
Agreement and in accordance with Idera Policy No. 217, which has been previously
provided to Consultant and which Consultant acknowledges as having been
received. The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month. The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after Company’s receipt thereof.
Notwithstanding the foregoing, the Consultant shall not incur total expenses in
excess of $ 1,000 per month without the prior written approval of the Company.

3.3 Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges made available to employees of the Company, including, without
limitation, social security, unemployment, medical or pension payments.

 

1



--------------------------------------------------------------------------------

4. Termination. Each of the Company and the Consultant may terminate the
Consultation Period upon 30 days’ prior written notice to the other Party. In
the event of such termination, the Consultant shall be entitled to payment for
Services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 3.2. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of Section 6 of
this Agreement.

5. Cooperation. The Consultant shall use his best efforts in the performance of
his obligations under this Agreement. The Company shall provide such access to
its information and property as may be reasonably required in order to permit
the Consultant to perform his obligations hereunder. The Consultant shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business, and shall observe all rules, regulations, and security
requirements of the Company concerning the safety of persons and property.

6. Inventions, Non-Disclosure, Non-Competition, and Remedies.

6.1 Inventions.

(a) All inventions, discoveries, computer programs, data, technology, designs,
innovations and improvements (whether or not patentable and whether or not
copyrightable) which are made, conceived, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others and
whether during normal business hours or otherwise, (i) during the Consultation
Period if directly related to the business of the Company or (ii) after the
Consultation Period if resulting or directly derived from Proprietary
Information (as defined below) (collectively referred to as “Inventions”), shall
be the sole property of the Company. The Consultant hereby assigns to the
Company all Inventions and any and all related patents, copyrights, trademarks,
trade names, and other industrial and intellectual property rights and
applications therefor, in the United States and elsewhere and appoints any
officer of the Company as his duly authorized agent to execute, file, prosecute,
and protect the same before any government agency, court or authority. Upon the
request of the Company and at the Company’s expense, the Consultant shall
execute such further assignments, documents, and other instruments as may be
necessary or desirable to fully and completely assign all Inventions to the
Company and to assist the Company in applying for, obtaining, and enforcing
patents or copyrights or other rights in the United States and in any foreign
country with respect to any Invention. The Consultant also hereby waives all
claims to moral rights in any Inventions.

(b) The Consultant shall promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches,

 

2



--------------------------------------------------------------------------------

drawings, and as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention. Such written records
shall be available to and remain the sole property of the Company at all times.

6.2 Non-Disclosure.

(a) The Consultant acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with materials and information, whether or
not in writing, of a private, secret or confidential nature concerning Idera’s
technology, business or financial affairs (collectively, “Confidential
information). The Consultant agrees that Confidential Information shall be the
exclusive property of the Company. The Consultant further agrees that he will
not disclose any Confidential Information to others outside Idera or use the
same for any purposes (other than in the performance of the Services) without
the prior written approval of the Company, unless and until such Confidential
Information has become public knowledge without fault of the Consultant.

(b) The Consultant agrees that all tangible materials, either in paper form or
electronic form, containing Confidential Information or copies thereof and all
tangible property of the Company in his custody or possession shall be delivered
to Idera upon the earlier of (i) a request by the Company, (ii) termination of
the Agreement, or (iii) expiration of this Agreement. After such delivery,
Consultant shall not retain any such materials or copies thereof or any such
tangible property.

(c) The Consultant agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraph 6.2(a), and his
obligation to return materials and tangible property set forth in paragraph
6.2(b) above, also extends to such types of information, materials and tangible
property of customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to him in
the course of the Company’s business.

6.3 Non-Competition.

(a) The Consultant represents that his retention as a consultant with the
Company and his performance under this Agreement does not, and shall not, breach
any agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of him or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

(b) During the Consultation Period and for a period of one (1) year following
the date of termination or expiration thereof, Consultant will not directly or
indirectly:

 

  i.

As an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender or in any other capacity whatsoever (other than
as the holder of not more than one

 

3



--------------------------------------------------------------------------------

  percent (1%) of the total outstanding stock of a publicly held company),
engage in developing, producing, performing, marketing or selling
oligonucleotide-based products, processes or services for or on behalf of any
entity whose principal business is creating or developing oligonucleotide-based
products or therapeutics that compete or could compete with those of the
Company; or

 

  ii. Recruit, solicit or induce, or attempt to induce, any employee, agent,
consultant or contractor of the Company to terminate his, her or its employment
with, or otherwise cease his, her or its relationship with, the Company; or

 

  iii. Solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company that are contacted,
solicited or served by Consultant while employed by or engaged as a consultant
to the Company.

6.4 United States Government Obligations. The Consultant acknowledges that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, that impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work. The
Consultant agrees to be bound by all such obligations and restrictions that are
known to him and to take all action necessary to discharge the obligations of
the Company under such agreements.

6.5 Remedies. The Consultant acknowledges that any breach of the provisions of
this Section 6 may cause immediate, substantial, and irreparable harm to
Company, for which monetary damages may not be a sufficient remedy. In the event
of a breach of this Agreement, in addition to any other remedy it may have, the
Company shall be entitled to seek specific performance of this Agreement by the
Consultant and to seek injunctive relief in any court of competent jurisdiction.

7. Independent Contractor Status. The Consultant shall perform all Services
under this Agreement as an “independent contractor” and not as an employee or
agent of the Company. The Consultant is not authorized to assume or create any
obligation or responsibility, express or implied, on behalf of, or in the name
of, the Company or to bind the Company in any manner.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other Party at the address shown above, or at such other
address or addresses as either Party shall designate to the other in accordance
with this Section 8.

 

4



--------------------------------------------------------------------------------

9. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

11. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

12. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

13. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both Parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

14. Miscellaneous.

14.1 No delay or omission by the Company or Consultant in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company or Consultant on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.

14.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

14.3 In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

****************

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

IDERA PHARMACEUTICALS, INC. CONSULTANT By:

/s/ Louis Arcudi

By:

/s/ Robert D. Arbeit

Louis Arcudi, III Robert D. Arbeit M.D. Chief Financial Officer Date: January
30, 2015 Date: January 30, 2015

 

6



--------------------------------------------------------------------------------

Exhibit A

Sample Invoice/Report

Name

Date:                     

Attn: Accounts Payable

Idera Pharmaceuticals, Inc.

167 Sidney Street

Cambridge, MA 02139

Fax: 617-679-5560

Dear                     ,

In accordance with my Consulting Services Agreement with Idera, dated 1 December
2012, the following summarizes services performed for the invoice period of
                     to                     :

 

Date(s):

  

Description of Activity:

  

Time:

               hr(s).                hr(s).

In accordance with the Consulting Services Agreement, please remit the payment
of          within 30 days.

Regards,

Names

 

 

Idera Approval

 

Idera Manager:                 Date:                     Total Amount Approved:
$           